DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made to Applicant’s response filed 08/10/2021.
	Claims 1, 2, 5, 8, 14, 15, 21-25, 30, 31, and 33-39 remain pending.
Claims 5, 21-25, 30, 31, and 35-39 are withdrawn as being drawn to non-elected groups or species.  It is noted that the Examiner moved on to the species of sebacic acid and poly epsilon lysine.
Claim 1 is currently amended to read the species of poly epsilon lysine.
Claims 1, 2, 8, 14, 15, and 34 are currently under consideration to the extent that it reads upon the species under consideration, namely, sebacic acid and poly epsilon lysine.
Claims 1, 2, 8, 14, 15, and 34 are rejected.
Claim 33 is allowed.
	NOTE: Claim 33 was previously found to distinguish over the art, however, in the process of searching the embodiment of claim 33 (Applicant’s elected species), the Examiner has found art that applies to the remaining claims that are currently under consideration.  The art is being applied to the species of sebacic acid as the acid and poly epsilon lysine as the base. 

Maintained Rejections – Rejections reapplied for the claims that re-added the species under consideration
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 14, 15, and 34 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellings (WO 2012/143508)(IDS Reference).
	Wellings teaches a microparticle composition comprising poly epsilon lysine and sebacic acid (see entire document, for instance, page 20, lines 26-27, Example 5).  Said particles are taught as being crosslinked with the sebacic acid (see entire document, for instance, page 20, lines 26-27, Example 5).  The molar ratio of the sebacic acid to poly epsilon lysine to 1:2. Wellings teaches that depending on the amount of crosslinking desired one would vary the relative amount of polylysine and the crosslinking agent (namely sebacic acid) (see entire document, for instance, page 8, lines 6-10).  Wellings further teaches that where a fully crosslinked polymer is required, the amount of the polylysine and crosslinker will be selected to provide a stoichiometric molar equivalents as regards to the alpha amine groups and the functional groups of the crosslinker (see entire document, for instance, page 8, lines 6-10).  It is noted that the instant specification on page 6, lines 15-19 indicates that, 
By selecting more than one acid for example in which the acids have different n values, the size of the microparticle may be tailored. A longer hydrophobic portion connecting the acid groups suitably provides a larger microparticle. For example where n is 8, sebacic acid, a particle of size 2,6 microns may be obtained and where n is 11, brassylic acid, a particle of size 3,0 microns may be obtained.

Therefore, since the Wellings teaches the same components in the same orientation with the sebabic acid, the particle size of the microparticles of Wellings would be 2.6 microns.  It is further noted that Wellings teaches that it is known to filter the particles if a particular distribution is desired (see entire document, for instance, page 9, lines 1-5).  
	Wellings, while teaching the instantly claimed components, and providing motivation for utilizing polylysine to crosslinker in a stoichiometric molar equivalence of the functional groups (i.e. a molar ratio of 1:1 of the functional groups), does not provide a singular example that exemplifies the 1:1 ratio.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention, to utilize the polylysine and sebacic acid in a 1:1 molar ratio of the acid/base functional groups as taught by Wellings in order to arrive at a composition that was fully crosslinked.  One would have been motivated to do so since Wellings teaches that optimization of the amounts to arrive at a molar ratio to achieve the level of crosslinking desired is known.  Further, there would be a reasonable expectation of success since Wellings directly teaches the optimization.  It is noted that MPEP 2144.05 states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”
With regard to the multi-lamellar structure, the instant claims are directed to self-assembling microparticles, wherein the specification gives no guidance as to how the multi-lamellar structure is formed apart from the structure being self-assembling.  As such, since the prior art has the same components present, the components of the prior art would also self-assemble, and therefore form the multi-lamellar structure.  It is noted that MPEP 2112.01 states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
Response to Arguments
Applicant argues in the Remarks filed 08/11/2022 that Applicant believes that the Examiner has dismissed the multi-lamellar structure specified in the instant claims.  Applicant’s argument is not found persuasive.  First, it is worth noting that the instant specification has only two paragraphs that mention “lamellar”.  They are being reproduced below:
Suitably, the organic base combines with the bis-acid moieties such that the combination of the two components comprises two separate hydrophilic or ionic head regions connected by a hydrophobic region. Without wishing to be bound by theory, it is believed that the hydrophobic regions and hydrophilic regions of adjacent bis-acids with organic base align to form micelles and lead to self-assembly of the microparticles of the 10invention. Preferably, the microparticle comprises a multi-lamellar structure in which further molecules comprising the bis-acids with the organic base, align with the hydrophilic head of another bis-acid/organic base so as to form a multi-lamellar structure.
….
Alkoxysilanes may be employed and may form a silica shell in the lamellar layers of the microparticle.

In light of these teachings, a question is raised by Applicant’s arguments.  If Applicant’s arguments were found persuasive (which they are not) it would imply that there may be essential subject matter missing from the instant claims.  Contra this, it is the position of the Examiner that a composition comprising the components instantly claimed in the amounts and orientation instantly claimed would be both self-assembling as well as having a multi-lamellar structure.  
	Applicant further argues that an example of the prior art that the Examiner pointed to utilizes an optional ingredient, namely NaOH, which Applicant believes makes it not possible to form a multi-lamellar structure.  This argument is not found persuasive.  First, it is noted the instant specification teaches examples that utilize NaOH (see for example, the samples at the bottom of page 21 of the specification as originally filed) which provides a question as to whether Applicant has provided sufficient explanation as to how to arrive at a composition as instantly claimed.  Further, none of the instantly disclosed examples in the instant specification discuss a lamellar structure at all.  Second, the prior art provides motivation for optimization of the amount of the sebacic acid in order to affect the amount of crosslinking (i.e. a result effective variable).  Further, the art provides motivation to do so since Wellings teaches that optimization of the amounts to arrive at a molar ratio to achieve the level of crosslinking desired is known.  Applicant has not provided guidance in the specification as to which examples are capable or not capable of forming the self-assembled microparticles.  The only guidance is the combination, wherein the prior art combines the components.  
Applicant further asserts, without evidence, that Applicant believes that other components present may also prevent the formation of the multi-lamellar structure.  First, it is noted that MPEP 716.01(c)(I) and (II) state “[o]bjective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)”, and that “[t]he arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)”.  Second, Applicant again appears to argue that there are aspects of the components present and/or conditions that are not articulated in the claims or the specification that are critical for the structure Applicant is claiming.  However, based on the limited guidance in the specification, it appears that the prior art composition should have the same structure.  
It is noted that Applicant argues against the optimization of the amounts of the components.  Said argument is not found persuasive.  The prior art directly teaches ranges for the poly epsilon lysine (for instance, page 8, lines 20-25), and further, the reference directly discusses optimizing the components and that the amount of sebacic acid affects the amount of crosslinking (ie - a result effective variable).  
	For at least these reasons, Applicant’s arguments are not found persuasive.  
9WO 2016/139322
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TREVOR LOVE/Primary Examiner, Art Unit 1611